356 S.W.3d 275 (2011)
Marion BATTAGLIA, Appellant-Respondent,
v.
Barton J. COHEN, et al., Respondents-Appellants,
The Baron Automotive Group, Inc., Baron Development Company, LLC, Group 1 Automotive, Inc. and Group 1 Realty, Inc., Respondents.
Nos. WD 72301, WD 72316.
Missouri Court of Appeals, Western District.
November 1, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied December 20, 2011.
Application for Transfer Denied January 31, 2012.
*276 Louis C. Accurso and E. Ann Wright, Kansas City, MO and Edward D. Robertson, Jr., Jefferson City, MO, for appellant-respondent.
Leonard B. Rose, Kansas City, MO and Richard E. Drooyan, Los Anglees, CA for respondents-appellants.
Before Division Three: KAREN KING MITCHELL, Presiding Judge, JAMES E. SMART, JR., Judge and GARY D. WITT, Judge.

ORDER
PER CURIAM:
Marion Battaglia ("Battaglia") brought suit against multiple defendants based on multiple claims, asserting that his legal rights were violated by the sale of two car dealerships (and the related assets and real estate). Upon the conclusion of trial, the jury rejected Battaglia's breach of contract and conspiracy claims, and Battaglia now appeals regarding various legal issues pertinent to those verdicts.
The jury did render a verdict in Battaglia's favor as it pertained to his breach of shareholder agreement claim (awarding damages in the amount of $145,600) and breach of fiduciary duty claim (awarding damages in the amount of $71,400). The jury also found that Barton J. Cohen ("Cohen") and A. Baron Cass III ("Cass") should be liable for punitive damages for this breach of fiduciary duty claim. Thereafter, the trial court awarded punitive damages under Kansas law in the amount of $250,000 against Cohen and $100,000 against Cass and their respective Trusts. These defendants cross-appeal from the verdict rendered against them.
For the reasons stated herein, we affirm. Rule 84.16(b). A memorandum setting forth the reasons for this order has been provided to the parties.